DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said closure member" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 20080078800) in view of Baril (US 20180116674).

Regarding claim 1 Hess teaches 
a surgical instrument (Fig. 1 item 10), comprising: 
a housing (Fig 58 item 1031); 
an end effector (Fig. 1 item 14) operably coupled to said housing, wherein said end effector comprises: 
a first jaw (Fig. 1 item 222); and 
a second jaw (Fig. 1 item 20) operably supported relative to said first jaw such that said second jaws is movable between a closed position and an open position ([0215]), and 
wherein said surgical instrument further comprises: 
an axially movable closure member (Fig. 2 item 28) movable from a beginning position in a distal direction to apply a closing to said second jaw ([0215]); 
a closure actuator movably supported by said housing, wherein said closure actuator is movable from an unactuated position corresponding to said open position in a closure direction during a closure procedure to cause said axially movable closure member to move in said distal direction to apply said closing motion a camming surface on said second jaw such that said movement of said closure movement in said distal direction is not limited by said camming surface (Fig. 1 item 24, [0215], The camming surface as annotated in the figure below only includes that portion of the surface with which the axially movable closure member impacts during the closing of the second jaw. The vertical portion of the wall which the front end of the axially movable closure member is abutting in Fig. 69 can be considered another surface. Therefore the camming surface does not limit the closure movement. Further this is considered a functional limitation and as such the prior art must be capable of completing said function of not limiting the closure movement. Therefore, alternatively, if a thick enough portion of tissue were grasped between the first and second jaw, the size of the tissue would limit the closure movement and not the camming surface (Fig. 68 and 69); 
    PNG
    media_image1.png
    733
    830
    media_image1.png
    Greyscale

an axially movable tissue-cutting member (Fig. 3 item 50), wherein said axially movable tissue-cutting member is configured to move between a starting position corresponding to said open position and an ending position, and wherein said axially movable tissue-cutting member is configured to retain said second jaw in said closed position as said axially movable tissue-cutting member moved from said starting position to said ending position ([0217]).
Hess is silent regarding 
a first compressible biasing member positioned between a portion of said housing and said closure actuator, wherein said first compressible biasing member is configured to apply an opening control motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure; 

However, Baril teaches 
a first compressible biasing member (Fig. 21 item 238) positioned between a portion of a housing and a closure actuator, wherein said first compressible biasing member is configured to apply an opening control motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure ([0117]); 
a second compressible biasing member (Fig. 21 item 236) positioned between said closure actuator and said axially movable closure member, wherein said second compressible biasing member is proximal to said first compressible biasing member (Fig. 21), wherein when said closure actuator is moved in said closure direction, said first compressible biasing member is compressed before said second compressible biasing member is compressed (Fig. 21-25, [0113-0117] particularly [0114] states the spring constant of item 236 is higher than 238 and thus item 238 undergoes compression first), and wherein as said second compressible biasing member is compressed, said second compressible biasing member applies a variable closure force to said axially movable closure member (Variable force would be created by item 238 as once the item 238 begins to compress a new force is being applied. The item 238 creates a new level of force applied to item 224. Further as stated in Applicant’s disclosure [0084] this variable force is not a force that changes in degree depending on the amount that the second compressible biasing member has been compressed, but only a new amount of force being applied as a response to the compressing of the second compressible member).;
The advantage of the spring system which creates a linear motion and force to create a closing motion of Baril is to act as an over-stroke mechanism to prevent damage to jaws that requiring a closing ([0164]) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result applying a closure force by imparting linear motion on an object while protecting from over forcing the closure motion and creating damage to the jaws requiring closure force. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the linear motion system of Hess (Fig. 60 item 1160) which creates the closure force with the spring system to ensure damage prevention of Baril.

Regarding claim 4 which depends on claim 1, Hess in view of Baril teaches the surgical instrument of Claim 2, wherein said first compressible biasing member comprises a first compression spring, and wherein said second compressible biasing member comprises a second compression spring.(Fig. 21 item 238, 236 [0108])
.

Regarding claim 5 which depends on claim 4, Baril further discloses the surgical instrument of Claim 4, wherein said first compression spring comprises a first spring coefficient and wherein said second compression spring comprises a second spring coefficient that is greater than said first spring coefficient ([0108]).

Regarding claim 6, Baril discloses the second coefficient being greater than the first spring coefficient (See discussion of claim 5 above)  
However, Baril does not expressly disclose said second spring coefficient is up to ten times greater than said first spring coefficient. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to limit the difference between the spring coefficient of the two springs because Applicant has not disclosed that the second spring coefficient being up to ten times greater than the first spring coefficient provides an advantage, is used for Baril because the relative coefficients would result in control over the opening and closing of the first and second jaw. 
Therefore, it would have been an obvious matter of design choice to modify Baril to obtain the invention as specified in the claim [(s)].

Regarding claim 7 which depends on claim 1, Hess further teaches the surgical instrument of Claim 1, wherein said first jaw comprises a surgical staple cartridge and wherein said second jaw comprises an anvil ([0215]).

Regarding claim 8 which depends on claim 7, Hess further teaches the surgical instrument of Claim 7, wherein said first jaw comprises an elongated channel configured to removably support said surgical staple cartridge therein ([0370] indicates removability of surgical staple cartridge).

Regarding claim 9 which depends on claim 1, Hess further teaches the surgical instrument of Claim 1, wherein said axially movable closure member comprises: 
at least one opening feature configured to engage a corresponding opening portion on said second jaw to apply an opening motion thereto when said axially movable closure member is moved in an proximal direction (Fig. 62 items 1144, 1054, [0283]).
	
Regarding claim 10 which depends on claim 1, Hess in view of Baril teaches the surgical instrument of Claim 1, wherein said closure actuator comprises: an axially movable shuttle member (Fig. 59 item 1180) operably interfacing with said axially movable closure member; and a closure system operably interfacing with said axially movable shuttle member to selectively move said axially movable shuttle member in said distal direction (Fig. 58 item 1160 of Hess modified by Baril).

Regarding claim 11 which depends on claim 10, Hess further teaches the surgical instrument of Claim 10, wherein said closure system comprises a closure trigger (Fig. 1 item 24).

Regarding claim 12, Hess teaches 
a surgical instrument (Fig. 1 item 10), comprising: 
a housing (Fig 58 item 1031); 
an end effector (Fig. 1 item 14) operably coupled to said housing, wherein said end effector comprises: 
a first jaw (Fig. 1 item 222); and 
a second jaw (Fig. 1 item 20)  pivotally supported relative to said first jaw and being movable between an open position and a closed position relative to said first jaw upon application of an opening motion and a closing motion to said second jaw([0215]), and wherein said surgical instrument further comprises: 
an axially movable closure member (Fig. 2 item 28) movable from a beginning position in a distal direction to apply said closing motion to said second jaw ([0215]); 
a closure system comprising a closure actuator (Fig. 1 item 24) operably interfacing with said axially movable closure member and being movable from an unactuated position corresponding to said open position of said second jaw in a first closure direction during a closure procedure to cause said axially movable closure member to move in said distal direction to apply said closing motion to a camming surface on said second jaw such that movement of said closure member in said distal direction is not limited by said camming surface ([0215], see discussion and annotated figure related to the movement not being limited above regarding claim 1); 
an axially movable tissue-cutting member (Fig. 3 item 50), wherein said axially movable tissue-cutting member is configured to move between a starting position corresponding to said open position and an ending position, and wherein said axially movable tissue-cutting member is configured to retain said ([0217]).
Hess is silent regarding 
a first biasing member positioned between a portion of said housing and said closure actuator, wherein said first biasing member comprises a first spring coefficient, and wherein said first biasing member is configured to apply an opening motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure; and 
a second biasing member positioned between said closure actuator and said axially movable closure member, wherein said second biasing member is proximal to said first biasing member and comprises a second spring coefficient that is greater than said first spring coefficient, wherein when said closure actuator is moved in said closure direction, said first biasing member is compressed before said second biasing member is compressed, and wherein as said second biasing member is compressed, said second biasing member varies an amount of a closure force applied to said axially movable closure member by said closure actuator in relation to an amount of closure resistance experienced by said second jaw during said closure procedure; and 
However, Baril teaches 
a first biasing member (Fig. 21 item 238)  positioned between a portion of said housing and said closure actuator, wherein said first biasing member comprises a first spring coefficient, and wherein said first biasing member is configured to apply an opening motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure ([0117]); and 
a second biasing member (Fig. 21 item 236) positioned between said closure actuator and said axially movable closure member, wherein said second biasing member is proximal to said first biasing member )Fig. 21) and comprises a second spring coefficient that is greater than said first spring coefficient(Fig. 21-25, [0113-0117] particularly [0114] states the spring constant of item 236 is higher than 238 and thus item 238 undergoes compression first), wherein when said closure actuator is moved in said closure direction, said first biasing member is compressed before said second biasing (Variable force would be created by item 238 as once the item 238 begins to compress a new force is being applied. The item 238 creates a new level of force applied to item 224. Further as stated in Applicant’s disclosure [0084] this variable force is not a force that changes in degree depending on the amount that the second compressible biasing member has been compressed, but only a new amount of force being applied as a response to the compressing of the second compressible member), and wherein as said second biasing member is compressed, said second biasing member varies an amount of a closure force applied to said axially movable closure member by said closure actuator in relation to an amount of closure resistance experienced by said second jaw during said closure procedure; and 
The advantage of the spring system which creates a linear motion and force to create a closing motion of Baril is to act as an over-stroke mechanism to prevent damage to jaws that requiring a closing force ([0164]) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result applying a closure force by imparting linear motion on an object while protecting from over forcing the closure motion and creating damage to the jaws requiring closure force. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the linear motion system of Hess (Fig. 60 item 1160) which creates the closure force with the spring system to ensure damage prevention of Baril.

Regarding claim 13 which depends on claim 12, Hess further teaches the surgical instrument of Claim 1, wherein said first jaw comprises a surgical staple cartridge and wherein said second jaw comprises an anvil ([0215]).

Regarding claim 14 which depends on claim 13, Hess further teaches the surgical instrument of Claim 7, wherein said second jaw comprises an elongated channel configured to removably support said surgical staple cartridge therein ([0370] indicates removability of surgical staple cartridge).

(Fig. 3 item 48 [0280] discloses having the axially movable firing member be motor driven via the firing bar item 36) movably supported within said axially movable closure member, wherein said motor-driven axially movable firing member operably interfaces with said tissue-cutting member (Fig. 3); and a firing actuator operably interfacing with said motor-driven axially movable firing member, wherein said firing actuator is configured to apply axial firing motions to said motor-driven axially movable firing member when said second jaw is in said closed position to drive said tissue-cutting member from said starting position to said ending position (Fig. 15 item 78).

Regarding claim 22 which depends on claim 10, Hess further teaches the surgical instrument of Claim 10, further comprising: a motor-driven axially movable firing member (Fig. 3 item 48) movably supported within said axially movable closure member, wherein said motor-driven axially movable firing member operably interfaces with said tissue-cutting member (Fig. 3); and a firing actuator operably interfacing with said motor-driven axially movable firing member, wherein said firing actuator is configured to apply axial firing motions to said motor-driven axially movable firing member when said second jaw is in said closed position to drive said tissue-cutting member from said starting position to said ending position (Fig. 15 item 78)

Regarding claim 22 which depends on claim 10, Hess further teaches the surgical instrument of Claim 10, further comprising: a motor-driven axially movable firing member (Fig. 3 item 48) movably supported within said axially movable closure member, wherein said motor-driven axially movable firing member operably interfaces with said tissue-cutting member (Fig. 3); and a firing actuator operably interfacing with said motor-driven axially movable firing member, wherein said firing actuator is configured to apply axial firing motions to said axially movable firing member when said second jaw is in (Fig. 15 item 78)

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
	Regarding the amendment of the camming surface not limiting the movement of the axially moveable closure member in the distal direction, Examiner notes the statements made above regarding claim 1. The camming surface can be defined as only the portion of the second jaw that contains the diagonal and stepped portion. The vertical portion is not considered part of the camming surface and therefore the camming surface does not limit the movement in the distal direction.
	Alternatively, the limitation is a functional limitation as it describes the behavior of the interaction between the axially movable closure member and the camming surface. See MPEP 2114 regarding functional limitations. The prior art is capable of completing the function by, for example, having a section of tissue large enough to stop the first and second jaw from closing to the point at which the vertical wall would abut the axially movable closure member. In this case functionally the camming surface is not limiting the distal motion, the thickness of the tissue is.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731